o f f i c e o f t h e c h i e f c o u n s e l department of the treasury i n t e r n a l r e v e n u e s e r v i c e w a s h i n g t o n d c date cc intl br1 genin-118674-10 number release date uil ---------------------- ------------------------- -------------------------------------------------------------------------------- ------------------------------------------ ------------------------------------- ------------- dear ----------------- this letter responds to your request dated date for general information regarding the u s federal_income_tax treatment of distributions from the ------------------- --------------------------------- to individuals who are residents of france and nonresident_aliens of the united_states international organizations sec_31_3401_a_5_-1 generally provides that remuneration paid for services performed within or without the united_states by an employee for an international_organization as defined in internal_revenue_code irc sec_7701 referring to the international organizations immunities act u s c 288-288f is not subject_to_withholding taxation of distributions from sec_401 qualified_plans under u s law sec_402 generally provides that any amount actually distributed to any distributee by any employees’ trust described in sec_401 that is exempt from tax under sec_501 is taxable to the distributee in the taxable_year of the distributee in which distributed under sec_72 sec_72 generally provides that gross_income includes any amount_received_as_an_annuity but not that portion of any amount received that represents the investment_in_the_contract worksheet a in irs publication pension and annuity income provides taxpayers with a simplified_method to determine the taxable_portion and the non-taxable investment_in_the_contract of an annuity paid under a qualified_plan genin-118674-10 sec_871 generally imposes a tax of percent on u s -source income received by a nonresident_alien_individual unless such income is effectively connected with a u s trade_or_business the u_s_-source_portion of a distribution by a sec_401 plan to a nonresident_alien_individual is determined by bifurcating the taxable_portion of the distribution into contributions by the employer and the investment return on the contributions of the employer and employee earnings and accretions see revrul_79_388 1979_2_cb_270 the portion that is attributable to employer contributions with respect to services rendered outside the united_states is treated as foreign_source_income and the portion that is attributable to contributions with respect to services within the united_states is treated as u s -source income the portion that represents earnings and accretions to contributions of either the employer or the employee is treated as u s source income revproc_2004_37 2004_1_cb_1099 provides a method for allocating distributions from a defined_benefit_plan to sources within and without the united_states sec_871 provides that the gross_income of a nonresident_alien_individual does not include any amount_received_as_an_annuity from a qualified_plan but only if certain requirements are met including the requirement that at the time the first amount is paid as an annuity percent or more of the employees who are covered by the plan are citizens or residents of the united_states if the plan cannot meet this requirement sec_871 preserves the exclusion from income if the recipient’s country of residence grants a substantially equivalent exclusion to residents and citizens of the united_states unless the plan or the taxpayer determines that the taxpayer is entitled to an exclusion under sec_871 the taxpayer’s annuity payments remain taxable in the united_states under the rules discussed in the previous paragraphs taxation of pension distributions under u s -france income_tax treaty paragraph of article pensions of the u s -france income_tax treaty which was signed date and amended by protocols signed date and date generally provides that pension distributions arising in one of the contracting states in consideration of past employment paid to a resident of the other contracting state whether paid periodically or in a lump sum shall be taxable only in the first-mentioned state thus pension distributions that arise in the united_states and are paid to a nonresident_alien who is a resident of france are taxable only in the united_states and are exempt from tax in france residents of france cannot avoid u s tax on their pension distributions because these payments are taxable under u s law as described above u s tax forms nonresident_alien individuals who receive u s -source income generally must file form 1040nr u s nonresident_alien income_tax return unless all of the u s tax they owe genin-118674-10 was withheld from their income and they were not engaged in a u s trade_or_business during the taxable_year irs publication u s tax guide for aliens may be a helpful resource in navigating u s tax laws this letter has called your attention to certain general principles of the law it is intended for informational purposes only and does not constitute a ruling see revproc_2011_1 sec_2 2011_1_irb_1 date if you have any additional questions please contact our office at -------------------- sincerely m grace fleeman senior technical reviewer branch international
